PER CURIAM.
Nikki Martinez appeals the denial of his motion to mitigate his sentence under Florida Rule of Criminal Procedure 3.800(c), titled Motion for Modification of Sentence under Rule 3.800, which sought to reduce his two-year prison sentence to 364 days in county jail, followed by probation. A trial court’s denial of a motion to mitigate a sentence under Rule 3.800(c) is not appealable. See Concepcion v. State, 8 So.3d 1223, 1223 (Fla. 3d DCA 2009). Accordingly, we dismiss the appeal.
Appeal dismissed.